DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.
Claims 1-15, 18-22 are allowable. The restriction requirement between species I and II, as set forth in the Office action mailed on 5/1/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/1/2019 is partially withdrawn.  Claim 17, directed to a plant manipulator comprising a slit running along the length of the cylinder no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 16, directed to one or more strips of hook and loop material coupled to a flexible material is withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
  The following is an examiner’s statement of reasons for allowance:  The limitation of A plant manipulator, comprising: a flexible cylindrical member having a wall comprising an uncovered slit and a length of solid wire made of a material that maintains a shape after being bent into the shape; wherein the wire is coupled to the flexible cylindrical member along its length, wherein the wire can be bent by hand, and wherein bending the wire cause the plant manipulator to bend, and as a result of the wire maintaining the shape into which the wire is bent, the wire causes the plant manipulator to stay in a shape into which the plant manipulator is bent;
wherein the flexible cylindrical member flexes to open at the slit as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Applicant’s arguments, see page 16 and 26, filed 7/6/2021, with respect to claims 1-15 and 18-20 have been fully considered and are persuasive.  The 101 rejection of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EBONY E EVANS/Primary Examiner, Art Unit 3647